NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



JARRETT MICHAEL SMITH,             )
                                   )
           Petitioner,             )
                                   )
v.                                 )                   Case No. 2D18-3352
                                   )
STATE OF FLORIDA,                  )
                                   )
           Respondent.             )
___________________________________)

Opinion filed February 22, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Vivian T.
Corvo, Judge.

Julianne M. Holt, Public Defender, Tampa,
for Petitioner.

Ashley Moody, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa, for
Respondent.



PER CURIAM.

               Denied.




SILBERMAN, SALARIO, and ATKINSON, JJ., Concur.